In an action to recover damages for personal injuries, the plaintiff appeals from a judgment setting aside the verdict of a jury in his favor and dismissing the complaint, and from an order amending said judgment. Judgment for defendant, and order, reversed on the law and the facts, with costs, the verdict of the jury ordered to be reinstated, and judgment directed to be entered in accordance therewith, with costs. On the prior appeal (272 App. Div. 770) the existence of a question of fact was indicated, therefore a dismissal was erroneous. ■ Under all the circumstances, it was error to set aside the verdict of the jury. Nolan, P. J., Carswell, Adel, Sneed and Wenzel, JJ., concur.